DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The 35 U.S.C. 112(f) interpretation of claim 21 is withdrawn in view of applicants’ cancellation of the claim. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claim 21 is withdrawn in view of applicants’ cancellation of the claim. 

Allowable Subject Matter
Claims 1-18 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a temperature field device comprising a bottom plate, a first cover plate, a second cover plate, an observation unit, a first drum, a second drum, and a filler, wherein the bottom plate is mounted on a bottom of the temperature field device and covers an end of the first drum, the first cover plate is mounted on a top of the temperature field device and covers the other end of the first drum, wherein the first cover plate includes two first through holes configured to allow a gas to enter into and exit from the temperature field device respectively, rotation central axes of the two first through holes being perpendicular to a horizontal plane or forming angles of 3 degrees – 20 degrees with a vertical line of the horizontal plane, the second cover plate is mounted inside the first drum and covers a top open end of the second drum, wherein the second cover plate includes two second through holes corresponding to the two first through holes respectively, the second through holes having the same rotation central axes as corresponding first through holes, the second drum is mounted inside the first drum, the filler is filled inside at least one of the second drum or a space between the second drum and the first drum, the observation unit is mounted above the first cover plate and connected with one of the two first through holes, and a concentricity among the first drum, second drum, and the bottom plate is less than 1 mm as recited in the context of claim 1.  Dependent claims 2-18 and 20 are also deemed to be in condition for allowance due to their dependence on claim 1.  
The closest prior art of record includes Chinese Patent Appl. Publ. No. CN 1414146A to Mingyuan Li (hereinafter “Li”) and U.S. Patent No. 4,980,015 to Ono, et al. (“Ono”).  In Fig. 2 and the disclosure of the Embodiment on pp. 5-7 Li teaches an embodiment of a system for crystal growth comprised of a bottom plate (3), a base (5), cover plates (7), (8), and (9) with a central through hole, a quartz tube (10), a casing (6), and a crucible (12) with zirconia sand (4) being provided between the quartz tube (10) and the casing (6).  Then in Figs. 4-5 and col. 3, l. 31 to col. 4, l. 15 Ono teaches an analogous embodiment of a crystal growth apparatus in which heat insulating material (2), a heater (3), a graphite susceptor (4), and a double crucible (6) are all arranged in a concentric relationship relative to a central axis of the crystal growth apparatus.  However, Li, Ono, and the cited prior art of record do not teach, disclose, or reasonably suggest a temperature field device which includes a bottom plate, a first cover plate, a second cover plate, an observation unit, a first drum, a second drum, and a filler which are arranged in the manner recited in the context of claim 1 and the first and second cover plates include through holes configured to allow a gas to enter into and exit from the temperature field device which have rotation central axes as further recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714